OPINION-of the Court by the’
Chief Justice.
It is assigned as Error-that the judgment was for too little,In the case relied on by the Counsel ’ for the plaintiff in Error, (1 Mundf. 461,) a principle directly to the contrary was recognized by the Court. If Error appear against the defendant in Error, and he waives it, the Court will’not notice it. No person not party or privy, or to receive advantage by the reversal, can prosecute a writ of Error.(a)
Let, the judgment be affirmed.'

 2 Bac. Ab. 195. Error B. 2 Am. Dig. 200. 6 Mass. Rep. 272.